Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 19,
2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00720-CV


                         KING FUELS, INC., Appellant

                                         V.

                     JASWINDER RANDHAWA, Appellee

                  On Appeal from the Co Civil Ct at Law No 2
                             Harris County, Texas
                      Trial Court Cause No. 1055827-101


                  MEMORANDUM OPINION

      This is an appeal from certain orders made final August 8, 2017. On June 11,
2018, the parties filed a joint motion to dismiss the appeal, including all cross-
appeals. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, No. 14-17-00720-CV, which includes the issues raised or to be
raised on appeal or on cross-appeal, is dismissed.

                                  PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.